Title: To Thomas Jefferson from Abigail Adams, 5 December 1787
From: Adams, Abigail
To: Jefferson, Thomas



London Grosvenour Square December 5th 1787.

Mrs. Adams presents her respectfull compliments to Mr. Jefferson and asks the favour of him to permit petit to purchase for her ten Ells of double Florence of any fashionable coulour, orange excepted which is in high vogue here. Mrs. A. excepts green also of which she has enough. Mr. Muchier if in paris will be so kind as to take charge of it, and Mrs. Adams will send the money by Mr. Trumble who will be in paris some time next week.
By Letters this day received from Boston it appears that a convention  was agred too by both Houses, and that it is to meet, the second wednesday in Jan’ry.
Mr. King writes that Mr. Jeffersons commission is renewed at the court of France, and Mr. Adams’s resignation accepted, so that we shall quit this country as soon in the spring as we can go with safety.
Love to the Young Ladies & thank my dear polly for her pretty Letter.
